


Exhibit 10.53

 

NEITHER THIS SECURITY NOR THE COMMON STOCK OF METRON TECHNOLOGY N.V. FOR WHICH
THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES

 

COMMON SHARE WARRANT

 

 

To Subscribe for                       Common Shares of

 

Metron Technology N.V.

 

THIS COMMON SHARE PURCHASE WARRANT CERTIFIES that, for value received,
                           (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after June     , 2004 (the “Initial Exercise Date”) and on or
prior to the earlier of (i) the close of business on the fifth anniversary of
the Initial Exercise Date or (ii) 30 days after the notice of a mandatory
termination of this Warrant pursuant to Section 17 (the “Termination Date”) but
not thereafter, to subscribe for, up to                          common shares
(the “Common Stock”), par value (based on application of Section 2:67c of the
Netherlands Civil Code) EUR0.44 per share in the capital of Metron Technology
N.V., a corporation incorporated under the laws of The Netherlands (the
“Company”) (such Common Stock hereinafter referred to as the “Warrant Shares”).
The subscription price of one Warrant Share (the “Exercise Price”) under this
Warrant shall be $        , subject to adjustment hereunder; provided, however,
that if the Exercise Price (based on the USD/Euro exchange rate on the date of
payment of the Exercise Price) is lower than the par value of the Common Stock,
this Warrant may be exercised at the par value of the Common Stock.  Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
that certain Subscription Agreement (the “Subscription Agreement”), dated May
26, 2004, between the Company and the purchasers signatory thereto.

 

1

--------------------------------------------------------------------------------


 


1.   TITLE TO WARRANT.  PRIOR TO THE TERMINATION DATE AND SUBJECT TO COMPLIANCE
WITH APPLICABLE LAWS AND SECTION 7 OF THIS WARRANT, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR AGENCY OF THE
COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY, UPON SURRENDER
OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO PROPERLY
ENDORSED.  THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY.


 


2.   AUTHORIZATION OF WARRANT SHARES.  THE COMPANY REPRESENTS AND WARRANTS THAT
ALL WARRANT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE SUBSCRIPTION
RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THE SUBSCRIPTION
RIGHTS REPRESENTED BY THIS WARRANT AND THE ISSUANCE OF SUCH SHARES IN COMPLIANCE
WITH THE PROVISIONS OF THE SUBSCRIPTION AGREEMENT AND THIS WARRANT, BE DULY
AUTHORIZED, AND, PROVIDED THAT THE EXERCISE PRICE, CONVERTED INTO EURO BASED ON
THE USD/EURO EXCHANGE RATE ON THE DATE OF PAYMENT OF THE EXERCISE PRICE, EQUALS
AT LEAST THE PAR VALUE OF SUCH SHARES, VALIDLY ISSUED AND FULLY PAID-UP
(“VOLGESTORT”) AND FREE FROM ALL LIENS AND ENCUMBRANCES IN RESPECT OF THE ISSUE
THEREOF (OTHER THAN ANY LIENS OR ENCUMBRANCES IMPOSED BY ACTION OF THE HOLDER).


 


3.   EXERCISE OF WARRANT.


 

(a)           Except as provided in this Section 3 herein, exercise of the
subscription rights represented by this Warrant may be made at any time or times
on or after the Initial Exercise Date and on or before the Termination Date by
the surrender of this Warrant and the Notice of Exercise Form annexed hereto
duly executed, at the office of the Company (or such other office or agency of
the Company as they may designate by notice in writing to the registered Holder
at the address of such Holder appearing on the books of the Company) and upon
payment of the Exercise Price of the shares thereby subscribed for by wire
transfer or cashier’s check drawn on a United States bank to the Company, or by
means of a cashless exercise pursuant to Section 3(c) (as to Warrant Shares
only), the Holder shall be entitled to receive a certificate for the number of
Warrant Shares for which it subscribed.  The Company shall, upon request of the
Holder, if available and if allowed under applicable securities laws, use its
commercially reasonable efforts to deliver any certificate or certificates
required to be delivered by the Company under this Section electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.  The Company shall, within two weeks
after date of payment of the Exercise Price, deposit a bank statement as
referred to in Section 2:93(a)(6) of the Netherlands Civil Code, indicating the
EURO amount into which the amount of the Exercise Price is freely convertible
based on the USD/EURO exchange rate on the date of payment of the Exercise
Price, with the Commercial Registry of the competent Chamber of Commerce and
Industry.  Certificates for shares subscribed for hereunder shall be delivered
to the Holder within five (5) Trading Days after the date on which this Warrant
shall have been exercised as aforesaid. This Warrant shall be deemed to have
been exercised and such certificate or certificates shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by payment to the Company of the
Exercise Price and all taxes required to be paid by the Holder, if any, pursuant
to Section 5 prior to the issuance of such shares, have been paid.  If the
Company fails to

 

2

--------------------------------------------------------------------------------


 

deliver to the Holder a certificate or certificates representing the Warrant
Shares pursuant to this Section 3(a) by the fifth Trading Day after the date of
exercise, then the Holder will be entitled by written notice to the Company at
any time on or before its receipt of such certificate or certificates to rescind
such exercise.  In addition to any other rights available to the Holder, if the
Company fails to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to an exercise by the fifth Trading Day
after the date of exercise (through no fault of the Holder), and if after such
fifth Trading Day the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

 


(B)           (I) THE COMPANY SHALL NOT EFFECT ANY EXERCISE OF THIS WARRANT, AND
THE HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS WARRANT,
PURSUANT TO SECTION 3(A) OR OTHERWISE, TO THE EXTENT THAT AFTER GIVING EFFECT TO
SUCH ISSUANCE AFTER EXERCISE, THE HOLDER (TOGETHER WITH THE HOLDER’S
AFFILIATES), AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD
BENEFICIALLY OWN IN EXCESS OF 4.99% OF THE NUMBER OF SHARES OF THE COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH ISSUANCE.  FOR PURPOSES OF
THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED
BY THE HOLDER AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER OF
SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF THE
REMAINING, NONEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY THE HOLDER
OR ANY OF ITS AFFILIATES AND (B) EXERCISE OR CONVERSION OF THE UNEXERCISED OR
NONCONVERTED PORTION OF ANY OTHER


 

3

--------------------------------------------------------------------------------


 


SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER DEBENTURES
OR WARRANTS) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE
LIMITATION CONTAINED HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS
AFFILIATES.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS
SECTION 3(B)(I), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT.  TO THE EXTENT THAT THE LIMITATION CONTAINED
IN THIS SECTION 3(B)(II) APPLIES, THE DETERMINATION OF WHETHER THIS WARRANT IS
EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY THE HOLDER) AND OF WHICH A
PORTION OF THIS WARRANT IS EXERCISABLE SHALL BE IN THE SOLE DISCRETION OF SUCH
HOLDER, AND THE SUBMISSION OF A NOTICE OF EXERCISE SHALL BE DEEMED TO BE SUCH
HOLDER’S DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE (IN RELATION TO
OTHER SECURITIES OWNED BY SUCH HOLDER) AND OF WHICH PORTION OF THIS WARRANT IS
EXERCISABLE, IN EACH CASE SUBJECT TO SUCH AGGREGATE PERCENTAGE LIMITATION, AND
THE COMPANY SHALL HAVE NO OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF SUCH
DETERMINATION.  FOR PURPOSES OF THIS SECTION 3(B)(II), IN DETERMINING THE NUMBER
OF OUTSTANDING SHARES OF COMMON STOCK, THE HOLDER MAY RELY ON THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (X) THE COMPANY’S MOST RECENT
FORM 10-Q OR FORM 10-K, AS THE CASE MAY BE, (Y) A MORE RECENT PUBLIC
ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE COMPANY OR THE
COMPANY’S TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING.  UPON THE WRITTEN OR ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL
WITHIN TWO TRADING DAYS CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER
OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN ANY CASE, THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING EFFECT TO
THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THIS WARRANT,
BY THE HOLDER OR ITS AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.  THE PROVISIONS OF THIS
SECTION 3(B)(II) MAY BE WAIVED BY THE HOLDER UPON, AT THE ELECTION OF THE
HOLDER, NOT LESS THAN 61 DAYS’ PRIOR NOTICE TO THE COMPANY, AND THE PROVISIONS
OF THIS SECTION 3(B)(II) SHALL CONTINUE TO APPLY UNTIL SUCH 61ST DAY (OR SUCH
LATER DATE, AS DETERMINED BY THE HOLDER, AS MAY BE SPECIFIED IN SUCH NOTICE OF
WAIVER).


 

(ii) If the Company has not obtained Shareholder Approval (as defined below) if
required by the applicable rules and regulations of the Principal Market (or any
successor entity), then the Company may not issue upon exercise of this Warrant
in the aggregate, in excess of (i) 19.999% of the number of shares of Common
Stock outstanding on the Trading Day immediately preceding the Closing Date,
less (ii) any shares of Common Stock (a) issued as payment of interest on the
Debentures, (b) issued upon prior conversion of the Debentures, (c) issued upon
prior exercise of the Warrants issued to the Holders of the Debentures on the
Original Issue Date pursuant to the Subscription Agreement or (d) issued upon
prior conversion of the 8% Convertible Debentures due February 25, 2007 (the
“Old Debentures”) to the extent such issuance is a result of the anti-dilution
provisions in the Old Debentures triggered by the issuance of the Warrants and
the Debentures (such number of shares, the “Issuable Maximum”).  In addition,
notwithstanding anything herein to the contrary, if the Company has not obtained
Shareholder Approval (as defined below), if required by the applicable rules and

 

4

--------------------------------------------------------------------------------


 

regulations of the Principal Market (or any successor entity), then the Company
may not issue to any single Purchaser upon exercise of the Warrants, in the
aggregate, in excess of (i) 19.999% of the number of shares of Common Stock
outstanding on the Trading Day immediately preceding the Original Issue Date,
less (ii) all shares of Common Stock held by such Purchaser on the Original
Issue Date or issued to such Purchaser upon exercise or conversion of all
Capital Share Equivalents (as defined below) held by such Purchaser on the
Original Issue Date. If on any attempted exercise of this Warrant, the issuance
of Warrant Shares would exceed the Issuable Maximum, and the Company shall not
have previously obtained the vote of shareholders (the “Shareholder Approval”),
if any, as may be required by the applicable rules and regulations of the
Principal Market (or any successor entity) to approve the issuance of shares of
Common Stock in excess of the Issuable Maximum pursuant to the terms hereof,
then the Company shall issue to the Holder requesting a Warrant exercise such
number of Warrant Shares as may be issued below the Issuable Maximum and, with
respect to the remainder of the aggregate number of Warrant Shares, this Warrant
shall not be exercisable until and unless Shareholder Approval has been
obtained.

 

(c)           If at any time after one year from the date of issuance of this
Warrant there is no effective Registration Statement registering the resale of
the Warrant Shares by the Holder and the Holder is not eligible to sell all of
its Warrant Shares at one time pursuant to Rule 144, then the Holder may send
the Company a written notice, which shall consist of this Warrant and the Notice
of Exercise Form attached hereto (the “Termination Notice”) demanding to be paid
by the Company an amount (the “Termination Amount”) equal to [(A-B) (X)], where:

 

(A) = the VWAP on the Trading Day preceding the date the Termination Notice is
received;

 

(B) =  the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares which would have been issuable if on the date
of the Termination Notice this Warrant would had been exercised in full in
accordance with Section 3(a) for cash rather than by means of a cashless
exercise.

 

Upon receipt of a Termination Notice, the Company shall, at its option, either:

 

i.              pay the Termination Amount within five (5) Trading Days after
the date of receipt of the Termination Notice; or

 

ii.             exercise this Warrant by means of a “cashless exercise” in which
the Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), provided
however, that the Company may not exercise this Warrant by means of a “cashless
exercise” if the Termination Amount (based on the USD/EURO exchange rate on the

 

5

--------------------------------------------------------------------------------


 

date of the Termination Notice) is lower than the par value of the Common Stock,
times [(A-B)(X)]/A (as such terms are defined above).

 

If the Company elects to issue the Warrant Shares in a “cashless exercise” as
described above, the Company shall, within five (5) Trading days after receipt
of the Termination Notice, deliver to the Holder a certificate for the number of
Warrant Shares so issued. The Company and the Holder agree that the Warrant
Shares shall be deemed to be paid up as of the Termination Date by way of
set-off of the Holder’s obligation to pay up the Warrant Shares against the
Company’s obligation to pay the Termination Amount. The Amount, if any, by which
the Termination Amount exceeds (i) the par value of the Warrant Shares, times
(ii) the number of issued Warrant Shares, shall be considered as share premium
(“agio”) paid on the Warrant Shares. The Company shall, within two weeks after
date of the Termination Notice, deposit a bank statement as referred to in
Section 2:93(a)(6) of the Netherlands Civil Code, indicating the EURO amount
into which the Termination Amount is freely convertible based on the USD/EURO
exchange rate on the date of the Termination Notice, with the Commercial
Registry of the competent Chamber of Commerce and Industry.

 

Upon  (i)  payment by the Company of the to the Holder of the Termination Amount
or (ii) delivery of the certificate to the Holder for the number of Warrant
Shares issuable upon a “cashless exercise” of this Warrant, this Warrant shall
terminate.

 

(d)              If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

6

--------------------------------------------------------------------------------


 


4.   NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP REPRESENTING
FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS WARRANT.  AS TO ANY
FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE ENTITLED TO PURCHASE UPON
SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT IN RESPECT OF SUCH FINAL
FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED BY THE EXERCISE PRICE.


 


5.   CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR WARRANT SHARES
SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX OR
OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATE, ALL OF
WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND SUCH CERTIFICATES
SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR NAMES AS MAY BE
DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT CERTIFICATES FOR
WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER THAN THE NAME OF THE HOLDER,
THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED BY THE
ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER; AND THE COMPANY MAY
REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT
FOR ANY TRANSFER TAX INCIDENTAL THERETO.


 


6.   CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE ITS SHAREHOLDER BOOKS OR
RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS WARRANT,
PURSUANT TO THE TERMS HEREOF.


 


7.   TRANSFER, DIVISION AND COMBINATION.


 


(A)   SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF AND TO THE PROVISIONS OF
SECTION 4.1 OF THE SUBSCRIPTION AGREEMENT, THIS WARRANT AND ALL RIGHTS HEREUNDER
ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT AT THE
PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF THIS
WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER OR
ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES PAYABLE
UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED, SUCH
PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN THE
NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR A
NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.


 


(B)   THIS WARRANT MAY BE DIVIDED OR COMBINED WITH OTHER WARRANTS UPON
PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY, TOGETHER WITH A
WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE
TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY.  SUBJECT TO
COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH
DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR
WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED OR COMBINED IN
ACCORDANCE WITH SUCH NOTICE.


 


(C)   THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE (OTHER
THAN TRANSFER TAXES) THE NEW WARRANT OR WARRANTS UNDER THIS SECTION 7.


 

7

--------------------------------------------------------------------------------


 


(D)   THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR THE
REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.


 


(E)   IF, AT THE TIME OF THE SURRENDER OF THIS WARRANT IN CONNECTION WITH ANY
TRANSFER OF THIS WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY MAY REQUIRE, AS
A CONDITION OF ALLOWING SUCH TRANSFER (I) THAT THE HOLDER OR TRANSFEREE OF THIS
WARRANT, AS THE CASE MAY BE, FURNISH TO THE COMPANY A WRITTEN OPINION OF COUNSEL
(WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, (II) THAT THE HOLDER OR TRANSFEREE EXECUTE AND
DELIVER TO THE COMPANY AN INVESTMENT LETTER IN FORM AND SUBSTANCE ACCEPTABLE TO
THE COMPANY AND (III) THAT THE TRANSFEREE BE AN “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501(A) PROMULGATED UNDER THE SECURITIES ACT.


 


8.   NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.  THIS WARRANT DOES NOT ENTITLE THE
HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY
PRIOR TO THE EXERCISE HEREOF.  UPON THE EXERCISE OF THIS WARRANT IN ACCORDANCE
WITH SECTION 3, THE WARRANT SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE
ISSUED TO SUCH HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF
BUSINESS ON THE DATE OF SUCH EXERCISE.


 


9.   LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  THE COMPANY COVENANTS
THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO IT OF
THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH, IN
THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK CERTIFICATE, IF MUTILATED,
THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH WARRANT OR STOCK
CERTIFICATE.


 


10.   SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE TAKEN OR
SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR
LEGAL HOLIDAY.


 


11.   ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.


 


(A)   STOCK SPLITS, ETC.  THE NUMBER AND KIND OF SECURITIES WHICH CAN BE
SUBSCRIBED FOR UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE SHALL BE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE HAPPENING OF ANY OF THE
FOLLOWING; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT TAKE ANY ACTION THAT
WOULD LOWER THE EXERCISE PRICE (CONVERTED INTO EURO BASED ON THE USD/EURO
EXCHANGE RATE ON THE DATE OF SUCH DILUTIVE ISSUANCE) BELOW THE PAR VALUE OF THE
COMMON STOCK.  IN CASE THE COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON
STOCK OR MAKE A DISTRIBUTION IN SHARES OF COMMON STOCK TO HOLDERS OF ITS
OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK
INTO A GREATER NUMBER OF SHARES, (III) COMBINE ITS


 

8

--------------------------------------------------------------------------------


 


OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON
STOCK, OR (IV) ISSUE ANY SHARES OF ITS CAPITAL STOCK IN A RECLASSIFICATION OF
THE COMMON STOCK, THEN THE NUMBER OF WARRANT SHARES WHICH CAN BE SUBSCRIBED FOR
UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO
THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE THE KIND AND NUMBER OF WARRANT
SHARES OR OTHER SECURITIES OF THE COMPANY WHICH IT WOULD HAVE OWNED OR HAVE BEEN
ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN EXERCISED IN ADVANCE THEREOF.  UPON
EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER OF WARRANT SHARES OR OTHER
SECURITIES OF THE COMPANY WHICH ARE WHICH CAN BE SUBSCRIBED FOR HEREUNDER, THE
HOLDER SHALL THEREAFTER BE ENTITLED TO SUBSCRIBE FOR THE NUMBER OF WARRANT
SHARES OR OTHER SECURITIES AS SO ADJUSTED AT AN EXERCISE PRICE PER WARRANT SHARE
OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT SHARES WHICH CAN
BE SUBSCRIBED FOR PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND
DIVIDING BY THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY THAT
ARE PURCHASABLE PURSUANT HERETO IMMEDIATELY THEREAFTER.  AN ADJUSTMENT MADE
PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE
EFFECTIVE DATE OF SUCH EVENT RETROACTIVE TO THE RECORD DATE, IF ANY, FOR SUCH
EVENT.


 


(B)   ANTI-DILUTION PROVISIONS.  DURING THE PERIOD BEGINNING ON THE INITIAL
EXERCISE DATE AND ENDING ON THE TERMINATION DATE (THE “EXERCISE PERIOD”), THE
EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN
THIS SECTION 11(B); PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT TAKE ANY
ACTION THAT WOULD LOWER THE EXERCISE PRICE (CONVERTED INTO EURO BASED ON THE
USD/EURO EXCHANGE RATE ON THE DATE OF SUCH DILUTIVE ISSUANCE) BELOW THE PAR
VALUE OF THE COMMON STOCK.  IN THE EVENT THAT ANY ADJUSTMENT OF THE EXERCISE
PRICE AS REQUIRED HEREIN RESULTS IN A FRACTION OF A CENT, SUCH EXERCISE PRICE
SHALL BE ROUNDED UP OR DOWN TO THE NEAREST CENT.


 

(i)            Adjustment of Exercise Price.  Except as set forth in
Section 11(b)(ii)(E), if and whenever the Company issues or sells, or in
accordance with Section 11(b) hereof is deemed to have issued or sold, any
shares of Common Stock for an effective consideration per share of less than the
then Exercise Price or for no consideration (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”), then, the
Exercise Price shall be reduced to a price determined by dividing (i) an amount
equal to the sum of (a) the total number of shares of Common Stock outstanding
immediately prior to such issuance or sale (excluding treasury shares, if any)
multiplied by the Exercise Price then in effect, plus (b) the consideration, if
any, received by the Company upon such issuance or sale, by (ii) the total
number of shares of Common Stock outstanding immediately after such Dilutive
Issuance (excluding treasury shares), provided, that for purposes hereof, all
shares of Common Stock that are issuable upon conversion, exercise or exchange
of Capital Shares Equivalents (including, without limitation, the Debentures)
shall be deemed outstanding immediately after the issuance of such Capital
Shares Equivalents.  Such adjustment shall be made whenever such shares of
Common Stock or Capital Share Equivalents are issued.  For purposes of this
Section 11(b), the number of shares of Common Stock outstanding as of a given
date shall be the number of shares of Common Stock (excluding treasury shares,
if any) outstanding plus all Underlying Shares issuable on conversion of the
Debentures.

 

9

--------------------------------------------------------------------------------


 

(ii)           Effect on Exercise Price of Certain Events.  For purposes of
determining the adjusted Exercise Price under Section 11(b) hereof, the
following will be applicable:

 

(A)          Issuance of Rights or Options.  If the Company in any manner issues
or grants any warrants, rights or options, whether or not immediately
exercisable, to subscribe for or to purchase Common Stock or other securities
exercisable, convertible into or exchangeable for Common Stock (“Convertible
Securities”) (such warrants, rights and options to purchase Common Stock or
Convertible Securities are hereinafter referred to as “Options”) and the
effective price per share for which Common Stock is issuable upon the exercise
of such Options is less than the Exercise Price (“Below Base Price Options”),
then the maximum total number of shares of Common Stock issuable upon the
exercise of all such Below Base Price Options (assuming full exercise,
conversion or exchange of Convertible Securities, if applicable) will, as of the
date of the issuance or grant of such Below Base Price Options, be deemed to be
outstanding and to have been issued and sold by the Company for such price per
share and the maximum consideration payable to the Company upon such exercise
(assuming full exercise, conversion or exchange of Convertible Securities, if
applicable) will be deemed to have been received by the Company.  For purposes
of the preceding sentence, the “effective price per share for which Common Stock
is issuable upon the exercise of such Below Base Price Options” is determined by
dividing (i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or granting of all such Below Base Price Options,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Company upon the exercise of all such Below Base Price Options, plus, in
the case of Convertible Securities issuable upon the exercise of such Below Base
Price Options, the minimum aggregate amount of additional consideration payable
upon the exercise, conversion or exchange thereof at the time such Convertible
Securities first become exercisable, convertible or exchangeable, by (ii) the
maximum total number of shares of Common Stock issuable upon the exercise of all
such Below Base Price Options (assuming full conversion of Convertible
Securities, if applicable).  No further adjustment to the Exercise Price will be
made upon the actual issuance of such Common Stock or Convertible Securities
upon the exercise of such Below Base Price Options or upon the exercise,
conversion or exchange of Convertible Securities issuable upon exercise of such
Below Base Price Options.

 

(B)           Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities, whether or not immediately
convertible (other than where the same are treated as Options or as issuable
upon the exercise of Options under Section 11(b)(ii)(A)) and

 

10

--------------------------------------------------------------------------------


 

the effective price per share for which Common Stock is issuable upon such
exercise, conversion or exchange is less than the Exercise Price, then the
maximum total number of shares of Common Stock issuable upon the exercise,
conversion or exchange of all such Convertible Securities will, as of the date
of the issuance of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Company for such price per share and the
maximum consideration payable to the Company upon such exercise (assuming full
exercise, conversion or exchange of Convertible Securities, if applicable) will
be deemed to have been received by the Company.  For the purposes of the
preceding sentence, the “effective price per share for which Common Stock is
issuable upon such exercise, conversion or exchange” is determined by dividing
(i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise, conversion or exchange thereof at the time such
Convertible Securities first become exercisable, convertible or exchangeable, by
(ii) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities.  No further
adjustment to the Exercise Price will be made upon the actual issuance of such
Common Stock upon exercise, conversion or exchange of such Convertible
Securities.

 

(C)           Change in Option Price or Conversion Rate.  If there is a change
at any time in (i) the amount of additional consideration payable to the Company
upon the exercise of any Options; (ii) the amount of additional consideration,
if any, payable to the Company upon the exercise, conversion or exchange of any
Convertible Securities; or (iii) the rate at which any Convertible Securities
are convertible into or exchangeable for Common Stock (in each such case, other
than under or by reason of provisions designed to protect against dilution), the
Exercise Price in effect at the time of such change will be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(D)          Calculation of Consideration Received.  If any Common Stock,
Options or Convertible Securities are issued, granted or sold for cash, the
consideration received therefor for purposes of this Warrant will be the amount
received by the Company therefor, before deduction of reasonable commissions,
underwriting discounts or allowances or other reasonable expenses paid or
incurred by the Company in connection with such issuance, grant or sale.  In
case any Common Stock, Options or Convertible Securities are issued or sold for
a consideration part or all of which shall be other than cash, the amount of

 

11

--------------------------------------------------------------------------------


 

the consideration other than cash received by the Company will be the fair
market value of such consideration, except where such consideration consists of
securities, in which case the amount of consideration received by the Company
will be the fair market value (closing bid price, if traded on any market)
thereof as of the date of receipt.  In case any Common Stock, Options or
Convertible Securities are issued in connection with any merger or consolidation
in which the Company is the surviving corporation, the amount of consideration
therefor will be deemed to be the fair market value of such portion of the net
assets and business of the non-surviving corporation as is attributable to such
Common Stock, Options or Convertible Securities, as the case may be.  The fair
market value of any consideration other than cash or securities will be
determined in good faith by an investment banker or other appropriate expert of
national reputation selected by the Company and reasonably acceptable to the
holder hereof, with the costs of such appraisal to be borne by the Company.

 

(E)           Exceptions to Adjustment of Exercise Price.  Notwithstanding the
foregoing, no adjustment will be made under this Section 11(b) in respect of (1)
the granting of options or the issuance of shares of Common Stock to employees,
officers and directors of the Company pursuant to any stock option plan, share
purchase plan or similar plan duly adopted by a majority of the non-employee
members of the Supervisory Board of the Company or a majority of the members of
a committee of non-employee directors established for such purpose, (2) the
issuance of up to 150,000 shares of Common Stock or Capital Shares Equivalents,
in the aggregate, to consultants or advisors to the Company for services
rendered to the Company by such consultants or advisors subsequent to the date
hereof, (3) the issuance or deemed issuance of any security by the Company
pursuant to the Transaction Documents, or (4) upon the exercise of or conversion
of any convertible securities, options or warrants issued and outstanding on the
Initial Exercise Date, provided that such securities have not been amended since
the date of the Subscription Agreement to increase the type or number of
securities issuable with respect thereto or decrease the exercise or conversion
price of such securities, (5) acquisitions, business partnerships, joint
ventures, real property leasing arrangements, or other strategic investments,
the primary purpose of which is not to raise capital and not to a Person whose
primary business is investing in securities, or commercial credit arrangements
or debt financings from a bank or similar financial institution, (6) leasing
arrangements from a bank or similar financial institution approved by the
Company’s Supervisory Board or (7) any Capital Shares Equivalents issued
pursuant to a rights plan adopted by the Company’s Supervisory Board commonly
referred to as a “poison pill” plan, but this exception shall not apply to any
subsequent exercise of any such Capital Shares Equivalents; and no single event
that causes and adjustment under this

 

12

--------------------------------------------------------------------------------


 

Section 11(b) shall cause an adjustment under more than one of the paragraphs
above.

 

(F)           Expiration of Rights.  If any such Options or the conversion
privilege represented by any such Convertible Securities shall expire without
having been exercised, the Exercise Price as adjusted upon the issuance of such
Options or Convertible Securities shall be readjusted to the Exercise Price
which would have been in effect had an adjustment been made on the basis that
the only additional Common Stock so issued or deemed issued were the Common
Stock, if any, actually issued or sold on the exercise of such Options or rights
of conversion of such Convertible Securities, and such additional Common Shares,
if any, were issued or sold for the consideration actually received by the
Company upon such exercise, plus the consideration, if any, actually received by
the Company for the granting of all such Options, whether or not exercised, plus
the consideration received for issuing or selling the Convertible Securities
actually converted, plus the consideration, if any, actually received by the
Company on the conversion of such Convertible Securities, provided that such
readjustment shall not apply to prior exercises of this Warrant.

 

(iii)          Minimum Adjustment of Exercise Price.  No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
or in effect at the time such adjustment is otherwise required to be made, but
any such lesser adjustment shall be carried forward and shall be made at the
time and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of the exercise
price.

 


12.   REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL, RECLASSIFY ITS
CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO ANOTHER CORPORATION (WHERE THE
COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE THERE IS A CHANGE IN OR
DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE COMPANY), OR SELL, TRANSFER
OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL ITS PROPERTY, ASSETS OR
BUSINESS TO ANOTHER CORPORATION AND, PURSUANT TO THE TERMS OF SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION, OR ANY
CASH, SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY OF ANY NATURE WHATSOEVER
(INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR PURCHASE RIGHTS) IN ADDITION TO OR
IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION (“OTHER
PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED TO THE HOLDERS OF COMMON STOCK
OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON
EXERCISE OF THIS WARRANT, THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR
OR ACQUIRING CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION,
AND OTHER PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH EVENT.  IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR

 

13

--------------------------------------------------------------------------------


 

acquiring corporation (if other than the Company) shall expressly assume the due
and punctual observance and performance of each and every covenant and condition
of this Warrant to be performed and observed by the Company and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Managing
Board of the Company) in order to provide for adjustments of Warrant Shares for
which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12.  For purposes of
this Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.


 


13.   VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE COMPANY MAY AT ANY TIME DURING
THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY AMOUNT
AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE SUPERVISORY BOARD OF THE
COMPANY.


 


14.   NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF WARRANT SHARES OR NUMBER OR
KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF THIS
WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY SHALL
GIVE NOTICE THEREOF TO THE HOLDER AT THE ADDRESS OF SUCH HOLDER APPEARING ON THE
BOOKS OF THE COMPANY, WHICH NOTICE SHALL STATE THE NUMBER OF WARRANT SHARES (AND
OTHER SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND
THE EXERCISE PRICE OF SUCH WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY)
AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF STATEMENT OF THE FACTS REQUIRING
SUCH ADJUSTMENT AND SETTING FORTH THE COMPUTATION BY WHICH SUCH ADJUSTMENT WAS
MADE.


 


15.   NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


 

(a)           the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right (other than with respect to any equity or equity equivalent
security issued pursuant to a rights plan adopted by the Company’s Supervisory
Board), or

 

(b)           there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)           there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

14

--------------------------------------------------------------------------------


 

then, in any one or more of such cases, the Company shall give to Holder, unless
by doing so the Company would act in violation of Section 46a of the Act of the
Supervision of the Securities Trade 1995 (“Wet toezicht effectenverkeer 1995”),
(i) at least 20 days’ prior written notice of the date on which a record date
shall be selected for such dividend, distribution or right or for determining
rights to vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 20
days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.  Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 18(d).

 


16.   AUTHORIZED SHARES.  THE COMPANY COVENANTS THAT DURING THE PERIOD THE
WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED SHARE CAPITAL
(“MAATSCHAPPELIJK KAPITAAL”) A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE
ISSUANCE OF THE WARRANT SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER
THIS WARRANT.  THE COMPANY FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT
SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF
EXECUTING SHARE CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR
THE WARRANT SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT. 
THE COMPANY WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE
THAT SUCH WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF
ANY APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF THE PRINCIPAL MARKET
UPON WHICH THE COMMON STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its Articles of
Association or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of Holder as set forth in this Warrant against
impairment.  Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

 

15

--------------------------------------------------------------------------------


 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall use its commercially reasonable efforts to obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

 


17.   MANDATORY TERMINATION.  THE COMPANY SHALL HAVE THE RIGHT, UPON 30 DAYS’
PRIOR WRITTEN NOTICE TO THE HOLDER (THE “MANDATORY TERMINATION NOTICE”), TO
TERMINATE THIS WARRANT, PROVIDED THAT (I) THE WARRANT SHARES ARE REGISTERED FOR
RESALE PURSUANT TO THE SECURITIES ACT OR ARE FREELY TRADABLE WITHOUT RESTRICTION
OR LEGEND AND HAVE BEEN CONTINUOUSLY FOR AT LEAST THE 20-TRADING DAY PERIOD
IMMEDIATELY PRECEDING THE DATE OF THE MANDATORY TERMINATION NOTICE, (II) THE
COMMON STOCK SHALL BE LISTED OR QUOTED FOR TRADING ON THE PRINCIPAL MARKET
CONTINUOUSLY DURING THE 20-TRADING DAY PERIOD IMMEDIATELY PRECEDING THE DATE OF
THE MANDATORY TERMINATION NOTICE AND (II) THE VWAPS FOR EACH OF THE 20 TRADING
DAYS IMMEDIATELY PRECEDING THE DATE OF THE MANDATORY TERMINATION NOTICE WERE
EQUAL TO OR GREATER THAN $11.00 (SUBJECT TO ADJUSTMENT FOR REVERSE AND FORWARD
STOCK SPLITS, STOCK DIVIDENDS, STOCK COMBINATIONS AND OTHER SIMILAR TRANSACTIONS
OF THE COMMON STOCK THAT OCCUR AFTER THE DATE OF THIS AGREEMENT).  IF THIS
WARRANT HAS NOT BEEN EXERCISED IN FULL UPON THE EXPIRATION OF SUCH 30 DAY NOTICE
PERIOD, THIS WARRANT SHALL TERMINATE AUTOMATICALLY WITHOUT ANY FURTHER ACTION ON
THE PART OF THE HOLDER OR THE COMPANY.


 


18.   MISCELLANEOUS.


 


(A)   JURISDICTION.  THIS WARRANT SHALL CONSTITUTE A CONTRACT UNDER THE LAWS OF
CALIFORNIA, WITHOUT REGARD TO ITS CONFLICT OF LAW, PRINCIPLES OR RULES.


 


(B)   RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES ACQUIRED
UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE RESTRICTIONS
UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


 


(C)   NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR FAILURE TO
EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A WAIVER OF
SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.  IF THE
COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH ANY PROVISION OF THIS
WARRANT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE HOLDER, THE COMPANY SHALL
PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO COVER ANY COSTS AND
EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, INCLUDING
THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY AMOUNTS DUE
PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS OR REMEDIES
HEREUNDER.


 


(D)   NOTICES.  ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR PERMITTED TO
BE GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE DELIVERED IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF THE SUBSCRIPTION AGREEMENT.


 


(E)   LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE OF ANY
AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF

 

16

--------------------------------------------------------------------------------


 


HOLDER FOR THE SUBSCRIPTION FOR ANY COMMON STOCK OR AS A SHAREHOLDER OF THE
COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF
THE COMPANY.


 


(F)   REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE COMPANY AGREES THAT MONETARY
DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A
BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO WAIVE THE
DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


 


(G)   ACCEPTANCE.  RECEIPT OF THIS WARRANT BY THE HOLDER SHALL CONSTITUTE
ACCEPTANCE OF AND AGREEMENT TO ALL OF THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


(H)   SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS, THIS
WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES


 


(I)   AMENDMENT.  THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE PROVISIONS
HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


(J)   SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(K)   HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE FOR THE CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART OF THIS WARRANT.


 

********************

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  June     , 2004

 

 

METRON TECHNOLOGY N.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:          Metron Technology N.V.

 

(1)  The undersigned hereby elects to (check one box only):

 

o            subscribe for                  Warrant Shares of Metron Technology
N.V. pursuant to the terms of the attached Warrant (only if exercised in full),
and tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any; or

 

o            Demand the Termination Amount pursuant to Section 3(c) of the
attached Warrant.

 

(2)  The Warrant Shares, if any, shall be delivered to the Holder at the
following:

 

 

 

(3)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

(4)  The Holder’s broker and such broker’s DTC number are as follows:

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

1

--------------------------------------------------------------------------------


 

[ASSIGNMENT FORM]

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                                              
whose address is
                                                                                                                              .

 

 

Dated:                              ,               

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.]

 

2

--------------------------------------------------------------------------------
